DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
		Applicant’s amendment and remarks filed September 2, 2022, are responsive to the office action mailed June 2, 2022.  Claims 1-20 were previously pending and claims 1 and 11 have been amended.  Claims 1-20 are therefore currently pending and considered in this office action.
Pertaining to rejection under 35 USC 101 in the previous office action
		Claims 1-20 were rejected under 35 U.S.C. 101 because the claimed invention was directed to an abstract idea without significantly more.  The amendment has overcome the original basis for this rejection as discussed during the interview held August 31, 2022, and reinforced in applicant’s remarks and so it is withdrawn, however the amendment has introduced a logical error in the process, also discussed during the interview, that necessitates continued rejection of the claims.
Response to Arguments
Pertaining to rejection under 35 USC 103 in the previous office action
Applicant's arguments filed remarks filed September 2, 2022, have been fully considered but they are not persuasive. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mimassi’202 (Paper No. 20210211; Pub. No. US 2017/0278202 A1) in view of Murdoch et al. (Paper No. 20210211; Pub. No. US 2020/0098466 A1) and further in view of Mimassi’263 (Pub. No. US 2021/0158263 A1).
		Applicant argues
“the Office has not asserted that Murdoch teaches, suggests or motivates the implementation of a system that "generate a geographical parameter classifier, wherein generating the geographical parameter classifier comprises receiving geographical parameter training data correlating geographical parameters to a plurality of alimentary providers, the geographical parameters comprising previous outputs of the geographical parameter classifier and training the geographical parameter classifier using the geographical parameter training data" and "generate a plurality of alimentary preparation providers as a function of the plurality of request parameters and the trained geographical parameter classifier.”  Remarks p.17.

This is technically correct only because those limitations were not present in the claims previously considered.  The inclusion of “a geographic parameter” in what is otherwise a repetition of the previously claimed process for training a classifier already disclosed by Murdoch would have been obvious to a person of ordinary skill in the art and is also disclosed in Murdoch.
Examiner reminds the applicant that citations provided are exemplary and are not meant to be exhaustive. Examiner reserves the right to provide further citation to support the original position without change to the original interpretation of the reference. Where a quotation of a cited paragraph has been provided, the examiner has only provided the quotation to provide a clearer context and does not limit the citation to only the emphasized quotation. Applicant should review the entirety of the citation and document.
The examiner cites particular pages and paragraphs or columns and line numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the claims, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Claim Rejections - 35 USC § 101 and § 112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility, a credible asserted utility, or a well-established utility.
Claims 1 and 11 recite, inter alia,
“generate a geographical parameter classifier, wherein generating the geographical parameter classifier comprises: receiving geographical parameter training data correlating geographical parameters to a plurality of alimentary providers, the geographical parameters comprising previous outputs of the geographical parameter classifier; training the geographical parameter classifier using the geographical parameter training data;”  Claim 1.
 
The geographical parameter classifier is thus generated based on its own previous outputs, “the geographical parameters comprising previous outputs of the geographical parameter classifier.”  This is self-referential because “the geographical parameter classifier” is generated using its own previous outputs, rendering it impossible to determine how the classifier is originated.  Examiner suggests the limitations be clarified to indicate origination of the classifier and then the further continuing generation of the classifier in subsequent iterations.
Claims 1-20 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility, a credible asserted utility, or a well-established utility, for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mimassi’202 (Paper No. 20210211; Pub. No. US 2017/0278202 A1) in view of Murdoch et al. (Paper No. 20210211; Pub. No. US 2020/0098466 A1) and further in view of Mimassi’263 (Pub. No. US 2021/0158263 A1).
		Mimassi’202 teaches, a) a user device placing an alimentary preparation request, b) the request placed from a geographic location, c) the request including parameters, and d) assigning the request to an alimentary preparation provider, and while Mimassi’202 also discloses machine learning throughout, it does not explicitly disclose all of the details pertaining to classifying and training of a classifier.  Murdoch also teaches a) placing an alimentary preparation request, b) including a geographic location, c) the request including parameters, and d) assigning the request to an alimentary preparation provider, and Murdoch further teaches all of the details pertaining to classifying and training of a classifier.  Mimassi’202 in view of Murdoch discloses, regarding:
Claim 1. A system of determining an alimentary preparation provider, the system comprising:a computing device (see at least Mimassi’202 fig. 6, ¶¶0010, 0012, 0019) configured to:
	●	receive an input from a user device at a current geographical location (see at least Mimassi’202 fig. 3 “Patron's current location retrieved from patron's mobile client”), wherein the input comprises:
	●	an alimentary request (see at least Mimassi’202 abstract “mobile patron client configured to communicate with patron management server to exchange a plurality of data types related to the order of take-out food items”); 
	●	a plurality of request parameters (see at least Mimassi’202 figs. 2-3 “Restaurant type,” “food preparation time, ” “food type,” “acceptable delay”); and
	●	a geographical parameter, wherein the geographical parameter includes a threshold distance (see at least Murdoch abstract (geofencing inherently includes a threshold distance), figs. 1-2, 26-29, 33);
generate a geographical parameter classifier, wherein generating the geographical parameter classifier comprises:
	●	receiving geographical parameter training data correlating geographical parameters to a plurality of alimentary providers, the geographical parameters comprising previous outputs of the geographical parameter classifier (see at least Murdoch abstract “a food preference algorithm, a geofenced equivalence recommendations algorithm,” figs. 1, 9, 11, 26-29.  Please note: this is interpreted as best understood, see rejections under 35 USC 101 and 112, above);
	●	training the geographical parameter classifier using the geographical parameter training data (see at least Murdoch abstract, figs. 1-2, 9-11, 26-29, 34; ¶¶0057-0059);
	●	generate a plurality of alimentary preparation providers as a function of the plurality of request parameters and the trained geographical parameter classifier (see at least Mimassi’202 fig. 3 “Determine venues of correct food type categories and within estimated maximal delay radius patron's desired route” in view of Murdoch abstract, figs. 1-2, 13-14, 26-29).

		Mimassi’202 in view of Murdoch teaches, a) a user device placing an alimentary preparation request, b) the request placed from a geographic location, c) the request including parameters, d) assigning the request to an alimentary preparation provider, and e) receiving parameter training data correlating the plurality of request parameters to an ordered list of request parameters, and while both Mimassi’202 and Murdoch also disclose machine learning throughout, they do not explicitly disclose all of the details pertaining to the creation of a parameter training data set as claimed.  Mimassi’263  also teaches a) a user device placing an alimentary preparation request, b) the request placed from a geographic location, c) the request including parameters, d) assigning the request to an alimentary preparation provider, and e) receiving parameter training data correlating the plurality of request parameters to an ordered list of request parameters, and Mimassi’263 further teaches all of the details pertaining to creation of a parameter training data set.  Mimassi’202 in view of Murdoch and further in view of Mimassi’263 discloses:
generate a request parameter classifier, wherein generating the request parameter classifier comprises:
	●	creating a parameter training data set comprising the plurality of request parameters and the plurality of alimentary preparation providers correlated to an ordered list of request parameters (see at least Murdoch figs. 13-14, 22, 26-29 (figures show variously, food preference constraints and parameters and their correlation in ordered lists); ¶0059 “optimization algorithm that can used instead of the classical stochastic gradient descent procedure to update network weights iteratively based on training data” ¶¶0195-0198 (indexing parameters); in view of Mimassi’263 abstract, figs. 1-2, ¶¶0004, 0006-0007, ¶0051 “patron may set up … meal choices 346 (and other preferences in some embodiments,” ¶0059 “Attributes … comprise personal baseline information such as … cuisine preference”)); and
	●	training the request parameter classifier using the parameter training data (see at least Murdoch abstract, figs. 1-2, 10, 26-29, 34; ¶¶0058-0059);
	●	classify, using the trained request parameter classifier, the plurality of request parameters and the plurality of alimentary preparation providers to the ordered list of request parameters (see at least Murdoch figs. 26-29, 34; ¶0158 “menu generating system involves…. a food source type parameter, a food source distance parameter,” ¶¶0226, 0232); 
	●	output the ordered list of request parameters as a function of classifying using the trained request parameter classifier (see at least Mimassi’202 figs. 3, 5; in view of Murdoch abstract, figs.11, 13, 28-29, ¶¶0135-0136; and further in view of Mimassi’263 “Trait matching provides optimized matchmaking between patrons and servers who share certain commonalities …. Machine learning algorithms may be used to identify patterns of commonality …. allows patrons to choose servers… by using the cluster analysis results”); and
	●	assign the alimentary request to a first alimentary preparation provider as a function of the ordered list of request parameters, wherein assigning the alimentary request further comprises outputting a plurality of ingredients to prepare the alimentary request (see at least Mimassi’202 fig. 3 “Determine venues of correct food type categories,” ¶0011 “food preparation manager is used to predictively queue all constituent food items in the take-out order for preparation,” ¶0044 “upon order placement for a particular food, the food consumption manager 217 may then queue the preparation of each constituent item in the recipe,” in view of Murdoch ¶0086 “Once the components are retrieved, the individual foods are retrieved for each component,” ¶0098 “system may provide users with the ability to recalculate/reconfigure a specific meal … by listing foods and/or food combinations that that they would like or not like to have for a particular meal”.  Please note: “outputting a plurality of ingredients to prepare the alimentary request” is disclosed in both references.  The entirety of the limitation is therefore anticipated by Mimassi’202.  The citation to Murdoch is provided to aid in applicant’s awareness of the state of the prior art in general.).
Claim 2. The system of claim 1, wherein the computing device is further configured to:
	●	receive the plurality of alimentary ingredients and a type of food as the input (see at least Mimassi’202 fig. 3, ¶0009 “Food type choices may either be retrieved from the patron's patron management data store record or entered manually,” in view of Murdoch ¶¶0002, 0061);
	●	train a machine-learning model using ingredient training data correlating alimentary ingredients and types of food to alimentary requests (see at least Murdoch ¶¶0058, 0068 “create a rich environment of data that the cloud can be trained with. User X always removes hot peppers from their menu, User Y always removes meat from their menu”);
	●	output a plurality of alimentary requests as a function of the alimentary ingredients and type of food and the machine-learning model (see at least Mimassi’202 fig. 3, ¶¶0005, 0043);
	●	display the plurality of alimentary requests in the user device (see at least Mimassi’202 ¶0009 “APis show the patron the location of each venue possibly icon encoded for food type or delay range on the patron's mobile client with hover on icon possibly showing brief venue summary and clicking showing more detail including possible display of most current menu among other information some of which may be requested by the patron during system client setup…[continuing to end of paragraph]”); and
	●	receive an alimentary request as a function of the plurality of alimentary requests (see at least Mimassi’202 fig. 3 place/confirm selected food order, ¶0012 “receiving, at the patron management server … a request for venues serving specific take-out food types”).
Claim 3. The system of claim 1, wherein the computing device is further configured to:
	●	regenerate the parameter training data as a function of the plurality of alimentary parameters (see at least Murdoch figs. 2, 20, 28; ¶0068);and
	●	retrain the request parameter training data using the regenerated parameter training data (see at least Murdoch ¶¶0184-0185 describe repeating nodes in the neural network).
Claim 4. The system of claim 1, wherein the plurality of alimentary preparation providers is within a threshold distance relative to a current geographical location of the user device (see at least Mimassi’202 fig. 3, ¶0007).
Claim 5. The system of claim 1, wherein the computing device is further configured to:
	●	receive input from the first alimentary preparation provider, wherein the input comprises a number of alimentary requests assigned to the first alimentary preparation provider (see at least Mimassi’202 ¶0009 “up-to-date mean food preparation time data from polled venues, and up-to-date traffic pattern data”); and
	●	assign the alimentary request to a second alimentary preparation provider as a function of the number of alimentary requests assigned to the first alimentary preparation provider (see at least Mimassi’202 ¶0009 “up-to-date mean food preparation time data from polled venues, and up-to-date traffic pattern data from 3rd party providers, the system can then generate a list of venue choices that, in general, fulfill both data points and, using mapping APis show the patron the location of each venue possibly icon encoded for food type or delay range”).
Claim 6. The system of claim 1, wherein the computing device is further configured to:
	●	receive input from the first alimentary preparation provider, wherein the input comprises a type of alimentary request assigned to the first alimentary preparation provider (see at least Mimassi’202 fig. 3 “food type,” ¶0046 “polling of take-out venues may occur in multiple ways, … agent for several venues … responds to queries”); and
	●	assign the alimentary request to a second alimentary preparation provider as a function of the type of alimentary requests assigned to the first alimentary preparation provider (see at least Mimassi’202 abstract, fig. 3, ¶0009).
Claims 7 and 17. The system of claim 1 (the method of claim 11), wherein the computing device is further configured to (further comprising):
	●	receive (receiving) a geographical parameter of the first alimentary preparation provider (see at least Mimassi’202 fig. 3);
	●	receive geographical parameter training data correlating geographical parameters to alimentary preparation providers (receiving geographical parameter training data) (see at least Mimassi’202 fig. 3);
	●	train (training) a geographical parameter classifier as a function of geographical parameter training data, and identify a second alimentary preparation provider using the geographical parameter classifier as a function of geographical parameter and the first alimentary preparation provider (identifying a second alimentary preparation provider as a function of geographical parameter training data and the first alimentary preparation provider) (see at least Mimassi’202 abstract, fig. 3, ¶0009; in view of Murdoch abstract, figs. 9, 13, 26-27).
Claims 8 and 18. The system of claim 1 and the method of claim 11, wherein the computing device is further configured to output the first alimentary preparation provider to the user device (see at least Mimassi’202 fig. 3).

Claims 9 and 19. The system of claim 1 and the method of claim 11, wherein assigning the alimentary request to the first alimentary preparation provider further comprises:
	●	outputting a plurality of ingredients to prepare alimentary request (see at least Murdoch ¶0002 “ingredients that fit within their dietary constraints”); and
	●	outputting a confidence score by the first alimentary preparation provider as a function of the plurality of ingredients (see at least Mimassi’202 ¶0043 describes predicting likelihood of prepared food items being ready based on a totality of computed factors, in view of Murdoch ¶0058 indicating an actual scoring function).
Claims 10 and 20. The system of claim 9, wherein the confidence score is outputted to the user device, and the method of claim 11, further comprising displaying the first alimentary preparation provider in the user device (see at least Mimassi’202 figs. 1-2, 4-5, in view of Murdoch ¶0058.  Please note: displaying a result is also old and well known.).
Claim 11. A method of determining an alimentary preparation provider, the method comprising:
	●	receiving, by a computing device, an input from a user device at a current geographical location (see at least Mimassi’202 fig. 3 “Patron's current location retrieved from patron's mobile client”), wherein the input comprises:
	●	an alimentary request (see at least Mimassi’202 abstract “mobile patron client configured to communicate with patron management server to exchange a plurality of data types related to the order of take-out food items”); and
	●	a plurality of request parameters (see at least Mimassi’202 figs. 2-3 “Restaurant type,” “food preparation time, ” “food type,” “acceptable delay”);
	●	generating, by the computing device, a plurality of alimentary preparation providers as a function of the plurality of request parameters (see at least Mimassi’202 fig. 3 “Determine venues of correct food type categories and within estimated maximal delay radius patron's desired route”);
generating, by the computing device, a request parameter classifier, wherein generating the request parameter classifier comprises:
	●	creating a parameter training data set comprising the plurality of request parameters and the plurality of alimentary preparation providers correlated to an ordered list of request parameters (see at least Murdoch figs. 13-14, 22, 26-29 (figures show variously, food preference constraints and parameters and their correlation in ordered lists); ¶0059 “optimization algorithm that can used instead of the classical stochastic gradient descent procedure to update network weights iteratively based on training data” ¶¶0195-0198 (indexing parameters); in view of Mimassi’263 abstract, figs. 1-2, ¶¶0004, 0006-0007, ¶0051 “patron may set up … meal choices 346 (and other preferences in some embodiments,” ¶0059 “Attributes … comprise personal baseline information such as … cuisine preference”); and
	●	training the request parameter classifier as a function of the parameter training data (see at least Murdoch abstract, figs. 1-2, 10, 26-29, 34; ¶¶0058-0059);
	●	classifying, by the computing device, using the trained request parameter classifier, the plurality of request parameters and the plurality of alimentary preparation providers, to the ordered list of request parameters (see at least Murdoch figs. 26-29, 34; ¶0158 “menu generating system involves…. a food source type parameter, a food source distance parameter,” ¶¶0226, 0232);
	●	outputting, by the computing device, the ordered list of request parameters as a function of classifying using the trained request parameter classifier (see at least Mimassi’202 figs. 3, 5; in view of Murdoch abstract, figs.11, 13, 28-29, ¶¶0135-0136; and further in view of Mimassi’263 “Trait matching provides optimized matchmaking between patrons and servers who share certain commonalities …. Machine learning algorithms may be used to identify patterns of commonality …. allows patrons to choose servers… by using the cluster analysis results”); and
	●	assigning the alimentary request to a first alimentary preparation provider as a function of the ordered list of request parameters (see at least Mimassi’202 fig. 3 “Determine venues of correct food type categories”).
Claim 12. The method of claim 11, further comprising:
	●	receiving the plurality of alimentary ingredients and a type of food as the input (see at least Mimassi’202 fig. 3, ¶0009 “Food type choices may either be retrieved from the patron's patron management data store record or entered manually,” in view of Murdoch ¶¶0002, 0061);
	●	training a machine-learning model using ingredient training data correlating alimentary ingredients and types of food to alimentary requests (see at least Murdoch ¶¶0058, 0068 “create a rich environment of data that the cloud can be trained with. User X always removes hot peppers from their menu, User Y always removes meat from their menu”); and
	●	outputting a plurality of alimentary requests as a function of the alimentary ingredients andtype of food and the machine-learning model (see at least Mimassi’202 fig. 3, ¶¶0005, 0043).
	●	displaying the plurality of alimentary requests in the user device (see at least Mimassi’202 ¶0009 “APis show the patron the location of each venue possibly icon encoded for food type or delay range on the patron's mobile client with hover on icon possibly showing brief venue summary and clicking showing more detail including possible display of most current menu among other information some of which may be requested by the patron during system client setup…[continuing to end of paragraph]”); and
	●	receiving an alimentary request as a function of the plurality of alimentary requests (see at least Mimassi’202 fig. 3 place/confirm selected food order, ¶0012 “receiving, at the patron management server … a request for venues serving specific take-out food types”).
Claim 13. The method of claim 11, further comprising:
	●	regenerating the parameter training data as a function of the plurality of alimentary parameters (see at least Murdoch figs. 2, 20, 28; ¶0068); and
	●	retraining the request parameter using the regenerated parameter training data (see at least Murdoch ¶¶0184-0185 describe repeating nodes in the neural network).
Claim 14. The method of claim 11, wherein the plurality of alimentary preparation providers is within a threshold distance relative to the current geographical location of the user device (see at least Mimassi’202 fig. 3, ¶0007).
Claim 15. The method of claim 11, further comprising:
	●	receiving input from the first alimentary preparation provider, wherein the input comprises a number of alimentary requests assigned to the first alimentary preparation provider (see at least Mimassi’202 ¶0009 “up-to-date mean food preparation time data from polled venues, and up-to-date traffic pattern data”); and
	●	assigning the alimentary request to a second alimentary preparation provider as a function of the number of alimentary requests assigned to the first alimentary preparation provider (see at least Mimassi’202 ¶0009 “up-to-date mean food preparation time data from polled venues, and up-to-date traffic pattern data from 3rd party providers, the system can then generate a list of venue choices that, in general, fulfill both data points and, using mapping APis show the patron the location of each venue possibly icon encoded for food type or delay range”).
Claim 16. The method of claim 11, wherein the computing device is further configured to:
	●	receiving input from the first alimentary preparation provider, wherein the input comprises a type of alimentary requests assigned to the first alimentary preparation provider (see at least Mimassi’202 fig. 3 “food type,” ¶0046 “polling of take-out venues may occur in multiple ways, … agent for several venues … responds to queries”); and
	●	assigning the alimentary request to a second alimentary preparation provider as a function of the type of alimentary requests assigned to the first alimentary preparation provider (see at least Mimassi’202 abstract, fig. 3, ¶0009).
Pertaining to method claims 17-20
Rejection of method claims 17-20 is based on the same rationale noted above with regard to claims 7-10.
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Mimassi’202 to include all of the details pertaining to classifying and training of a classifier, as taught by Murdoch, and to modify the method of Mimassi’202 in view of Murdoch to include all of the details pertaining to the creation of a parameter training data set as taught by Mimassi’263, since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the features from Murdoch in the method of Mimassi’202, and to include the features from Mimassi’263 in the method of Mimassi’202 in view of Murdoch.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	●	Lopez et al., Patent No. US 10,360,616 B2: teaches geographic distance limitations.
	●	Rayanchu, Patent No. US 10,846,353 B2: teaches geographic distance parameter limitations.
	●	Halimsaputera, Pub. No. US 2020/0342550 A1: teaches threshold distance parameter limitations.
	●	Martinez et al., Pub. No. US 2016/0012513 A1: teaches geographic distance threshold.
	●	Phillips et al., Patent No. US 10,783,482 B2: teaches geographic distance parameter limitations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        September 25, 2022